NUMBER 13-09-00605-CR

                                       COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


JOE ANGEL ESPARZA,                                                                             Appellant,

                                                            v.

THE STATE OF TEXAS,                                                                             Appellee.


                           On appeal from the 24th District Court
                                of Calhoun County, Texas.


                                   MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
               Memorandum Opinion by Justice Yañez

       The trial court adjudicated appellant, Joe Angel Esparza, guilty of aggravated

assault after finding he violated the terms of his deferred-adjudication community

supervision.1 By a single issue, appellant contends that the trial court abused its discretion



       1
           See T EX . C OD E C R IM . P R O C . A N N . art. 42.12, § 5 (Vernon Supp. 2009).
in finding that he was in possession of cocaine and marihuana. We affirm.

                                                      I. Background

        In 2004, pursuant to a plea agreement, appellant pleaded guilty to aggravated

assault, a second-degree felony.2 The trial court deferred adjudication and placed him on

community supervision for seven years.3 In 2009, the State filed a “Petition to Adjudicate

and Sentence,” alleging in twelve paragraphs that appellant had violated conditions of his

community supervision.4 Appellant pleaded “not true” to all of the State’s allegations.

Following a hearing, the trial court found the allegations in paragraphs 1, 2, 5, the second

paragraph 4, the second paragraph 5, 6, 7, 8, 9, and 10 to be “true.” The trial court

adjudicated appellant guilty of aggravated assault and sentenced him to seven years’

imprisonment.

                              II. Standard of Review and Applicable Law

        The trial court's decision to revoke a defendant's deferred adjudication community

supervision is reviewed under an abuse of discretion standard.5 At a revocation hearing,

the State bears the burden of proving by a preponderance of the evidence that the

defendant violated the terms and conditions of his community supervision.6 Proof of any

one of the alleged violations of the conditions of community supervision is sufficient to




        2
            See T EX . P EN AL C OD E A N N . § 22.02(a), (b) (Vernon Supp. 2009).

        3
            See T EX . C OD E C R IM . P R O C . A N N . art. 42.12, § 5.

         4
           W e note that the paragraphs in the Petition are m isnum bered. The sixth and seventh paragraphs
are m istakenly titled, “Paragraph Four” and “Paragraph Five,” respectively.

        5
         Rickels v. State, 202 S.W .3d 759, 763 (Tex. Crim . App. 2006) (holding that appellate review of an
order revoking com m unity supervision is lim ited to determ ining whether the trial court abused its discretion).

        6
            Cobb v. State, 851 S.W .2d 871, 873 (Tex. Crim . App. 1993).

                                                                  2
support a revocation order.7 At a revocation hearing, the trial court is the sole judge of the

credibility of the witnesses and the weight to be given their testimony, and we must view

the evidence in the light most favorable to the trial court's ruling.8

                                              III. Discussion

        Appellant contends only that the trial court abused its discretion in finding that he

was in possession of cocaine and marihuana. Paragraph One of the Petition to Adjudicate

alleged that appellant intentionally possessed cocaine; Paragraph Two alleged he

intentionally possessed marihuana.

        We need not address appellant’s arguments regarding paragraphs one and two,

however, because appellant has not challenged the court’s findings regarding paragraphs

5, the second Paragraph 4, the second Paragraph 5, 6, 7, 8, 9, and 10.9 Because these

findings are unchallenged, and any one finding is sufficient to sustain the adjudication, the

trial court did not abuse its discretion in revoking appellant’s community supervision and

adjudicating him guilty.10



        7
         Moore v. State, 605 S.W .2d 924, 926 (Tex. Crim . App. 1980); Sanchez v. State, 603 S.W .2d 869,
871 (Tex. Crim . App. 1980).

        8
         Cardona v. State, 665 S.W .2d 492, 493 (Tex. Crim . App. 1984); Garrett v. State, 619 S.W .2d 172,
174 (Tex. Crim . App. 1981).

         9
           Paragraph 5 and the second Paragraph 4 alleged that appellant associated with persons who were
on felony probation; the second Paragraph 5 alleged appellant changed his place of residence without
perm ission; Paragraph 6 alleged various periods in which appellant failed to report; Paragraph 7 alleged he
violated the term s of his curfew without perm ission; and Paragraphs 8, 9, and 10 alleged he failed to pay
supervision fees, court costs, and m onthly restitution as ordered, respectively. The State presented the
testim ony of Stacy Murray, who supervised appellant’s com m unity supervision. Murray testified as to the
allegations in Paragraph 5, the second Paragraph 4, the second Paragraph 5, and Paragraphs 6 through 10.

          10
             See Smith v. State, 286 S.W .3d 333, 343-44 (Tex. Crim . App. 2009) (finding that the trial court was
justified in revoking appellant’s deferred-adjudication com m unity supervision where trial court found appellant
violated three of four violations alleged, and appellant challenged only one ground); see also Gobell v. State,
528 S.W .2d 223, 224 (Tex. Crim . App. 1975) (“Since the other finding upon which probation was revoked is
unchallenged, appellant’s contention, even if correct, would not show an abuse of discretion.”).

                                                        3
                                   IV. Conclusion

      We overrule appellant’s sole issue and affirm the trial court’s judgment.




Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
27th day of August, 2010.




                                           4